Dear Secretary Carnahan:
This opinion letter responds to your request dated August 27, 2009, for our review under § 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by James Harris (version 2) regarding a proposed constitutional amendment to amend Article V of the Missouri Constitution. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to repeal the current nonpartisan court plan for the selection of judges of the Supreme Court, Court of Appeals, and Courts in St. Louis City and Jackson, Platte, Clay, St. Louis, and Greene Counties and to create a new method of selecting such judges through appointment by the Governor with advice and consent of the Missouri Senate?
Pursuant to § 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
                                                   Very truly yours,
                                                   _________________________ Chris Koster Attorney Generals *Page 1